Citation Nr: 0306306	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a gunshot wound of the low back, currently 
evaluated as 20 percent disabling.   

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) from June 
22, 1993 through January 10, 1996, and from March 1, 1996.

3.  Entitlement to an effective date earlier than June 22, 
1993 for the award of service connection and compensation for 
PTSD.  

(The claims for a rating in excess of 10 percent for tinea 
versicolor and for an initial rating in excess of 30 percent 
for degenerative joint disease of the cervical spine will be 
the subjects of a later decision).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating action 
of the RO that, inter alia, denied the veteran's claim for an 
increase in a 10 percent rating for the service-connected 
residuals of a gunshot wound to the low back.  The veteran 
was sent notice of this decision in December 1990.  A notice 
of disagreement (NOD) was received later that same month.  
The RO issued a statement of the case (SOC) in January 1991 
and a substantive appeal was received from the veteran in 
January 1991.  In March 1994, the Board remanded that issue 
to the RO for further development.  

In a December 1999 rating decision, the RO determined that 
the April 1977 rating decision in which service connection 
for the residuals of a gunshot wound to the low back was 
granted was clearly and unmistakably erroneous with respect 
to the rating assigned because the diagnostic code considered 
at that time was incorrect.  The RO changed the diagnostic 
code and assigned a 20 percent rating, effective from the 
date following the veteran's separation from service.  That 
20 percent rating has remained in effect to the present.

The veteran has also perfected an appeal from an August 1995 
rating decision that granted service connection and assigned 
a 30 percent rating for PTSD, effective from June 22, 1993.  
The veteran was sent notice of this decision in September 
1995.  In October 1995, the veteran submitted an NOD with 
respect to the evaluation assigned and effective date of the 
grant of service connection.  The RO issued an SOC addressing 
those issues in March 1996 and the veteran perfected his 
appeal with the submission of a substantive appeal later that 
month.  

In a March 1996 rating decision, the RO denied the veteran's 
claims for increased rating for PTSD and for an earlier 
effective date for the grant of service connection for PTSD.  
The RO also granted a temporary total rating based on 
hospitalization under 38 C.F.R. § 4.29 for the service-
connected PTSD from January 1, 1996.  The 30 percent rating 
was resumed, effective March 1, 1996.  The veteran 
subsequently perfected an appeal as to both issues.  

In a May 1999 rating decision, the RO increased the rating 
for PTSD to 70 percent, effective from June 22, 1993 through 
January 10, 1996, and from March 1, 1996.  As the question of 
the initial evaluation assigned for the service-connected 
PTSD during the periods in question involves an original 
claim, the Board has framed the issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Moreover, inasmuch as higher 
evaluations are available for this condition during each 
period noted above, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  Id.; 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the matters on appeal for a second time in 
November 2000 in order to schedule the veteran for a hearing 
before a Member of the Board (now, Veterans Law Judge) at the 
RO.  That hearing was held before the undersigned in May 
2002; a transcript of the hearing is of record. 

The Board's decisions on the claim for an increased 
evaluation for the service-connected residuals of a gunshot 
wound to the low back, the claim for a higher initial 
evaluation for PTSD, and the claim for an effective date 
earlier than June 22, 1993 for the award of service 
connection and compensation for PTSD are set forth below.  
The Board is undertaking additional development on the issue 
of an increased rating for tinea versicolor pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision.  The separate decision will address the 
tinea versicolor issue, as well as the issue of an increased 
initial evaluation for degenerative joint disease, the latter 
of which is now being deferred until such time as notice of a 
jurisdictional defect discovered upon closer review of the 
claims file can be provided to the appellant and his 
representative.  

As a final preliminary matter, the Board finds it necessary 
to refer a matter to the RO for appropriate action.  In an 
October 1990 rating decision, the RO denied a claim for 
service connection for arthritis as secondary to the service-
connected gunshot wound of the low back.  The veteran 
submitted an NOD in December 1990 referring to degenerative 
changes in his neck.  The RO issued an SOC in January 1991.  
The veteran submitted a substantive appeal in February 1991, 
again referring to his neck complaints.  In a June 1991 
decision, the RO effected a May 1991 Hearing Officer decision 
and granted service connection for degenerative joint disease 
of the cervical spine.  However, it appears that the veteran 
may have raised a claim for service connection for arthritis 
of the low back, as secondary to the service-connected 
residuals of a gunshot wound to the low back.  The veteran's 
April 1990 claim for increased rating for his service-
connected residuals of a gunshot wound included his complaint 
that he had an "arthritic condition" which went from his 
back to his neck.  As service connection was subsequently 
granted for the neck complaints, the RO is directed to review 
the evidence of record and take appropriate action with 
respect to the apparent claim for secondary service 
connection for arthritis of the low back.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased evaluation for the 
service-connected residuals of a gunshot wound to the low 
back, the claim for a higher initial evaluation for PTSD, and 
the claim for an effective date earlier than June 22, 1993 
for the award of service connection and compensation for PTSD 
has been accomplished.  

2.  The residuals of the veteran's gunshot wound of the low 
back, are manifested primarily by moderate damage to Muscle 
Group XX; there was no bony involvement in the original 
injury.  

3.  Since the effective date of the grant of service 
connection, the medical evidence is at least in relative 
equipoise on the question of whether, due to the combined 
effects of the service-connected PTSD and other 
indistinguishable psychiatric disabilities, the veteran was 
then unable to obtain and retain substantially gainful 
employment.

4.  On July 25, 1991, the veteran filed an application for 
service connection for PTSD; however, there was then no 
competent medical evidence that the veteran suffered from 
PTSD.  

5.  June 22, 1993 is the first date upon which PTSD symptoms 
were medically identified.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the back have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 
5288, 5291, and § 4.73, Diagnostic Code 5320 (2002); 
38 C.F.R. § 4.73, Diagnostic Code 5320 (1997).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial schedular evaluation of 
100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 4.132, Diagnostic 
Code 9411 (1996 & 2002). 

3.  The criteria for an effective date earlier than June 22, 
1993 for the award of service connection and compensation for 
PTSD have not been met. 38 U.S.C.A. §§ 101, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law,  promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of  to notify a claimant of the information 
and evidence needed to substantiate a claim (38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)), as well as the duty to notify 
the claimant what evidence will be obtained by whom 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of  with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims now under consideration, as all notification and 
development action needed to render a fair decision on each 
of these claims has been accomplished.

Through the September 1990 and August 1995 rating decisions, 
the January 1991 and March 1996 statements of the case, 
numerous supplemental statements of the case and the March 
1994 Board remand, the veteran and his representative have 
been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence that would 
substantiate his claims, and the evidence that has been 
considered in connection with his appeal.  The Board thus 
finds that the veteran and his representative have received 
sufficient notice of the information and evidence needed to 
support his claim, and have been provided ample opportunity 
to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
indicated above, the SOCs, SSOCs and Hearing Officer decision 
all noted the evidence needed to substantiate the veteran's 
claims for higher ratings for both the residuals of the 
gunshot wound to the low back and for PTSD, as well as the 
claim for an earlier effective date, and the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the necessary evidence.  As explained below, the 
only outstanding evidence relevant to any of the claims 
consists of VA treatment records, which the RO has obtained.

The Board also finds that all necessary development has been 
accomplished. The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran has offered 
testimony in support of his claims at two hearings during the 
course of this appeal.  The RO has undertaken reasonable 
efforts to assist him in obtaining the evidence necessary to 
substantiate his claims, including obtaining VA clinical 
records and arranging for the veteran to undergo several VA 
examinations in connection with his claims.  The Board notes 
that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

As regards the effective date claim, the Board emphasizes 
that the central question on appeal involves a determination 
as to when a claim was received or when entitlement to a 
certain benefit arose.  Under the laws and regulations 
governing effective dates, the date of the filing of the 
claim, more often than not, is the controlling factor.  For 
the reasons explained in more detail below, the Board finds 
that evidence of record sufficient to decide that claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first directing or accomplishing 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.  

II.  Increased ratings

The veteran contends that his service-connected low back 
disability and PTSD are more severe than the current ratings 
indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue-such as 
with the claim for a higher evaluation for residuals of a 
gunshot wound to the low back-it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with 
respect to the claim for a higher initial evaluation for 
PTSD, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

A.  Residuals of a gunshot wound of the low back

The veteran's service medical records reveal that he 
sustained a gunshot wound to the lower spine in November 1975 
when he was shot during an attempted robbery.  In December 
1975, the veteran complained of pain and swelling in the low 
back which was attributed to a retained bullet.  It was felt 
that excision would improve the symptoms and the excision was 
undertaken in February 1976.  Follow-up notations noted that 
the wound was healing.  

The veteran was afforded a VA examination in October 1976.  
During that examination, he related the history of his in-
service injury and complained of low back pain.  Physical 
examination revealed a dime-sized, well-healed scar to the 
left of the midline at the first lumbar vertebra.  There was 
no regional tenderness or underlying induration or adherence.  
The examiner commented that the scar apparently marks the 
site of the entrance wound.  There was another scar, slightly 
depressed but not adherent or tender, noted below the first 
scar.  The examiner further noted that, "orthopedically," 
there was no evidence of underlying paraspinal muscle 
tension.  There was no tenderness elicited over the vertebral 
interspaces at that level.  There was no tenderness over 
either sciatic notch or over the gluteal quadrants.  Trunk 
mobility was carried to normal range without evidence of 
distress.  Straight leg raising and Laseque tests were 
negative bilaterally.  The diagnosis was that of residuals of 
healed gunshot wound area marked by scar of entrance and exit 
over the lower back as described, without findings clinically 
of underlying musculoskeletal involvement or regional loss of 
range of mobility.  X-ray studies of the lumbosacral spine 
were interpreted as negative.    

In an April 1977 rating action, service connection was 
granted and a 10 percent rating assigned for residuals of a 
gunshot wound to the low back , without clinical evidence of 
underlying musculoskeletal involvement.  As noted in the 
Introduction, the RO assigned the initial rating under 
Diagnostic Code 5316; however, in a December 1999 rating 
decision, determined that the prior rating action was 
erroneous.  The RO changed the diagnostic code considered to 
more accurately reflect the evidence and assigned a 20 
percent rating, effective from the date of the grant of 
service connection.  

In April 1990, the veteran submitted a claim for increase.  
He presented to an October 1990 VA examination with 
complaints of low back pain.  On physical examination, the 
veteran's gait, balance and propulsion were noted to be 
normal; heel-toe gait was also normal.  The lower back was 
noted to be of anatomical contour.  The examiner noted that 
the veteran "alleges" pain at limits of ranges of motion of 
the low back and tenderness to deep pressure in the 
lumbosacral region.  The examiner noted no muscle spasm and 
Goldthwaite's signs were negative.  The diagnoses included 
residuals gunshot wound lower back (by history) and no 
orthopedic condition found in the neck, shoulder or lower 
back.  

When the Board initially reviewed the veteran's claim in 
March 1994, it was determined that further examination was 
warranted.  The report of a July 1994 VA examination included 
the veteran's complaints of back and neck pain.  Following 
physical examination, the diagnoses included chronic low back 
syndrome and limitation of motion in the lumbar spine due to 
pain.  

The veteran was afforded VA muscles and orthopedic 
examinations in August 1998 at which time his pertinent 
history was noted.  The examiners noted the veteran's 
complaints of back pain since the in-service injury.  
Following physical examination and review of diagnostic 
testing, the diagnoses included post-traumatic degenerative 
disc disease of the lumbosacral spine with signs of 
radiculopathy and myelopathy.  

The veteran was afforded another VA examination in March 1999 
at which time his complete medical record was reviewed.  The 
examiner related the history of the veteran's in-service 
injury and noted his current complaints of back pain.  
Physical examination revealed range of motion of the back was 
limited by pain.  The diagnoses included gunshot wound of the 
mid back, left side, without bony injury and status-post 
excision of the bullet to the left sacroiliac level.  

Outpatient treatment records associated with claims file 
document the veteran's continued complaints of and treatment 
for low back pain.  
 
In testimony during a hearing before RO personnel and another 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he continued to experience low back 
pain that he related to the in-service gunshot wound.  

The RO has rated the veteran's residuals of a gunshot wound 
of the back as 20 percent disabling pursuant to Diagnostic 
Code 5320, which provides that disability of the lumbar 
region of Muscle Group XX warrants a 20 percent disability 
evaluation if it is severe; a 40 percent evaluation if 
moderately severe and a 60 percent evaluation if it is 
severe.

The veteran's service-connected disability involves muscle 
injury.  Effective from July 1997, the rating criteria for 
evaluating muscle injuries were revised and are now codified 
at 38 C.F.R. §§ 4.56, 4.73 (1998-2002).  In this case, the 
revisions to the criteria pursuant to which the veteran's 
disability is evaluated involve only changes in language and 
organization, rather than changes in the substantive content 
of the rating criteria.  Hence, neither the former nor the 
revised version of the criteria is "more favorable" to the 
veteran.  See Karnas, 1 Vet. App. at 312-313.  Accordingly, 
the Board finds that the veteran will not be prejudiced if 
the Board considers the new criteria for evaluating muscle 
injuries in analyzing the severity of his disability.  See 
Bernard, 4 Vet. App. at 384.

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (1997-2002).

Considering the evidence in light of the applicable criteria, 
the Board concludes that the veteran's muscle injury solely 
involved the musculature of the lumbar region and, hence, was 
not more than moderate in nature.  The evidence shows that 
during service, the veteran incurred a penetrating wound of 
his back with no bony involvement.  The record does not show, 
nor does the veteran contend, that he experienced prolonged 
infection as a result of his wound in service, and the wound 
itself was described in service as healing well shortly after 
the retained bullet was removed in February 1976.  Moreover, 
there is no evidence of retained fragments, and VA 
examinations have been consistently negative for any evidence 
of more than minimal loss of deep fascia, and muscle 
substance or normal firm resistance.  The scars have not been 
described as symptomatic.  There is no evidence of any 
significant tissue loss associated with the veteran's gunshot 
wound.  Although VA examinations and treatment records have 
revealed loss of motion in the back, the Board notes that the 
initial injury did not include any musculoskeletal 
involvement.  Thus, those complaints may not be considered in 
determining whether an increased rating is warranted.

In light of the above, the Board concludes that the veteran's 
muscle injury is most appropriately characterized as no more 
than moderate in nature; hence, no more than a 20 percent 
evaluation is assignable under the applicable criteria of the 
rating schedule.  

Additionally, however, there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the claim for a rating greater 
than 20 percent for the residuals of a gunshot wound of the 
back must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Initial evaluation assigned for PTSD

In an August 1995 rating action, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective June 22, 1993.  In a May 1999 rating 
decision, the RO assigned a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization for 
PTSD from January 11, 1996 to February 2, 1996 and then a 
scheduler 50 percent rating effective from June 1993.  Thus, 
the veteran's PTSD was rated as 70 percent disabling from 
June 1993 through January 10, 1996, and from March 1, 1996.  

The medical evidence of record includes the report of a July 
1991 VA psychiatric examination during which the examiner 
noted that neither the veteran's claims file nor hospital 
records were available for review.  Following mental status 
examination, the diagnoses included alcohol and drug abuse, 
chronic, in remission and the examiner's observation that 
there was only mild interference in functioning at the 
present time due to psychiatric causes. 

A July 1994 VA examination included the veteran's report of 
his in-service experiences and psychiatric history.  After 
the examination, the examiner offered a diagnosis of drug and 
alcohol abuse and the examiner's comment that a diagnosis of 
PTSD could not be supported at the present time because of 
"the lack of history of being in a war zone" and the nature 
and history of the veteran's symptomatology.  

In a March 1995 statement, a VA psychiatrist who directed the 
PTSD program and had been treating the veteran noted that the 
veteran suffered classic PTSD symptoms due to being shot in 
the back during service.  The psychiatrist noted that the 
veteran had been under his care since July 1994.  The 
psychiatrist further commented on a recent altercation at 
work that was likely precipitated by the veteran's PTSD but 
also resulted in an exacerbation of the PTSD symptoms, such 
that the veteran had to take a leave from his job.  After 
considering that statement, the RO granted service connection 
for PTSD and assigned a 30 percent rating.  

In a May 1997 statement, the same psychiatrist offered his 
opinion that the veteran's psychiatric symptoms are severe, 
have been largely refractory to appropriate medication trials 
and profoundly interfere with his functional capacity.  The 
psychiatrist specifically cited the veteran's explosive 
anger, hypervigilance and paranoia coupled with auditory 
hallucinations and frequent traumatic recollections and 
nightmares as making the veteran "unable to function in a 
work environment and unfit for his current work assignment."  
The psychiatrist characterized the veteran's condition as 
"genuine, severe, incapacitating mental illness."  

In connection with his claim for increase, the veteran was 
afforded a VA psychiatric examination in August 1998.  The 
examiner noted that the claims file was not available for 
review and relied upon the veteran as the sole source of 
information.  Following mental status examination, the 
examiner offered a diagnosis of PTSD and a Global Assessment 
of Functioning (GAF) Scale score of 38.  The examiner 
commented that the veteran suffers from severe psychiatric 
incapacity.  He has difficulty getting along with others and 
maintains his job mainly because he is employed at a VA 
facility where his supervisors are cognizant of his 
difficulties related to PTSD.   

In a subsequent memorandum to VA personnel, the psychiatric 
indicated that the claims file had since been made available 
for review.  The examiner noted that a thorough review of the 
record revealed multiple psychiatric diagnoses; however, this 
examiner was unable to separate each diagnosis and rate them 
separately.  The GAF score of 38 was noted to be a global 
assessment.  

In February 1999, a follow-up VA examination was conducted by 
two psychiatrists to determine whether it is possible to 
ascertain the level of disability referable to each of the 
veteran's psychiatric diagnoses.  The examiners noted that 
the veteran has a confirmed diagnosis of PTSD based on his 
experience of being shot during service.  Related symptoms 
were noted to include depression, auditory hallucinations and 
suicidal and homicidal ideation.  It was these examiners 
conclusion that the veteran's primary diagnosis is PTSD and 
it would be speculative to try to separate the symptomatology 
related to that condition from symptoms caused by another 
psychiatric diagnosis.  The examiners concurred with the 
earlier assignment of a GAF score of 38 and observed that the 
disability is severe.  

During the May 2002 Board hearing, the veteran and his wife 
testified that the veteran was working as a touch-up painter 
at a VA facility but they maintained that the veteran was 
only able to work there because both his wife and his 
treating psychiatrist were available to intervene if the 
veteran had a problem on the job.  

As detailed above, with the exception of the period in which 
a temporary total rating was in effect, the veteran's PTSD 
has been evaluated as 70 percent disabling since June 1993.  

Initially, the Board points out that during the pendency of 
the appeal for a higher rating for PTSD, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, effective November 7, 1996.  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  In this regard, the General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for an increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See VAOPGCPREC 3-2000 
(2000). 

Under the rating criteria in effect prior to November 7, 1996 
(and at the time of the August 1995 rating decision 
culminating in the instant appeal), a 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994).

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  Such criteria provide three 
independent bases for granting a 100 percent disability 
evaluation.  See Johnson v. Brown, 7 Vet. App. 94, 97 (1994).

Under the revised criteria, a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1994).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2002).

Considering the evidence of record in light of the above 
legal criteria, and with resolution of all reasonable doubt 
in the veteran's favor (see 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990)), the Board finds 
that the former criteria for a 100 percent rating for the 
veteran's service-connected psychiatric disability have been 
met since the effective date of the grant of service 
connection for PTSD.  

The Board points out that the medical evidence accumulated 
during the course of this appeal reflects a history of 
psychiatric problems and treatment and related difficulties 
with employment.  The Board also notes that although the 
veteran has been diagnosed with additional psychiatric 
disorders, two VA psychiatrists have determined that PTSD is 
the veteran's primary disability and it is not possible to 
distinguish the symptoms related to each disorder.  As such, 
all symptoms will be considered in evaluating the veteran's 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

VA examiners have assigned a GAF score of 38, which indicates 
that the veteran is "unable to keep a job."  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  Pursuant to the DSM-IV, a GAF from 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
thinking or mood.  

Although the evidence shows that during the period in 
question, the veteran was in fact employed, such employment 
appears to have only been marginal, given the fact the 
veteran was, effectively, employed in a protected 
environment.  The veteran testified that he has been working 
at the VA medical center at which his wife also works and 
where he is treated, and that either his wife or psychiatrist 
is called if he has any problems.  Such employment, then, 
cannot be considered "substantially gainful" for purposes 
of applying the former applicable criteria.  See 38 C.F.R. 
§ 4.16(a). 

Thus, the Board finds that since the effective date of the 
grant of service connection, the medical and other evidence 
is at least in relative equipoise on the question of whether 
due to the combined effects of the service-connected PTSD and 
other indistinguishable psychiatric disabilities, the veteran 
was then unable to obtain and retain substantially gainful 
employment.  Accordingly, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
an initial 100 percent evaluation, under the former criteria, 
have been met.  

III.  Earlier effective date for the award of service 
connection and compensation for PTSD

On an Application for Compensation or Pension, date-stamped 
as having been received at the RO on July 25, 1991, the 
veteran claimed entitlement to service connection for PTSD.  
He was afforded a VA examination on that date, which yielded 
a diagnosis of chronic drug and alcohol abuse, in remission.  
The RO did not take action on the claim.  

In a statement date-stamped as having been received at the RO 
on June 22, 1993, the veteran reported that he suffered 
flashbacks related to being shot in the back during service.  
In a statement written on the back of that paper, the 
Coordinator of a PTSD clinic reported that the veteran was in 
treatment for PTSD once a week and described his related 
symptoms.  

In August 1995, the RO granted service connection and 
assigned an effective date of June 22, 1993.  The veteran 
contends that he is entitled to an effective date in July 
1991, the date of his original claim.   

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

In this case, the veteran has not asserted, and the evidence 
does not establish, any claim for service connection for PTSD 
within one year after separation from service.  Rather, he 
maintains that the date of the July 1991 claim should be the 
effective date.  

The Board's review of the record reveals a July 25, 1991 
application for service connection for PTSD, which the RO, 
apparently, took no action on.  Because the RO did not render 
a decision with respect to this claim, the Board agrees that 
it was still pending at the time the veteran submitted the 
June 1993 medical statement.  However, this fact, without 
more, does not establish entitlement to the earlier effective 
date the veteran seeks.  At the time the veteran applied for 
service connection for PTSD in July 1991, there was then no 
competent evidence of record to establish that he, in fact, 
suffered from the very condition for which service connection 
was being sought.  The record then included several VA 
examination reports and VA in- and out-patient treatment 
records; however, none of this evidence includes any findings 
or diagnosis of PTSD.  Significantly, the report of a VA 
psychiatric examination conducted the same date on which the 
veteran filed his July 1991 claim did not include a diagnosis 
of PTSD or any reference to complaints or treatment for that 
condition.  Rather, the June 1993 statement referring to the 
veteran's PTSD symptoms and including the statement that the 
veteran was in treatment for PTSD is the first evidence in 
which PTSD symptoms were medically identified.  Thus, 
although July 25, 1991, is the date of claim, June 22, 1993, 
is the date entitlement first arose.  As indicated above, 
where as here, an application for service connection is file 
more than one year after the date of discharge from service, 
the applicable law and regulation provides that the effective 
date is the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 
C.F.R. § 3.400(b).  By operation of this legal authority, 
June 22, 1993 is the appropriate effective date for the award 
of service connection and compensation for PTSD.   

As the record presents no legal basis for assignment of an 
effective date for the award of service connection and 
compensation for PTSD earlier than June 22, 1993, the benefit 
sought on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.




ORDER

An disability evaluation in excess of 20 percent for 
residuals of a gunshot wound of the low back is denied.  

An initial 100 percent evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to an effective date earlier than June 22, 1993 
for the award of service connection and compensation for PTSD 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

